In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-20-00010-CR

EX PARTE KHIRY DESHAWN TAYLOR              §   On Appeal from the 30th District Court

                                           §   of Wichita County (DC30-CV2019-1283)

                                           §   April 23, 2020

                                           §   Per Curiam

                                           §   (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s January 3, 2020 order. Accordingly, we reverse the trial

court’s order denying appellant Khiry Deshawn Taylor’s habeas-corpus application

and remand this case to the trial court for further proceedings.

                                       SECOND DISTRICT COURT OF APPEALS

                                       PER CURIAM